Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 October 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 8, the claim states that the baffle is dumbbell shaped.  However, this limitation contradicts parent claim 2 which states that the elongated opening has a “constant” area along a length.  For the purposes of compact prosecution, the Examiner will consider the dumbbell shape despite the contradiction. The Examiner notes that the language is slightly different with respect to claim 8 and parent claim 7; however, the same understanding is applied. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konno et al. (US 2005/0190248; hereinafter ‘Konno’).

Regarding claim 1, Konno discloses a lighting assembly, comprising: a housing (70, at least figs. 8 and 9) to hold an elongated lamp (72, 78, at least figs. 8 and 9); and an elongated device (84, at least figs. 8 and 9) attached to or integral with the housing (70) and configured to, when a lamp (72, 78) is held in the housing (70), convert light from the lamp having a first 

Regarding claim 5, Konno discloses the device includes: a first part shaped to convert light having a first irradiance that is non-uniform along the length into light having a second irradiance that is uniform along the length; and a second part next to the first part to convert light having the first irradiance into light having a third irradiance greater than the second irradiance (fig. 11 shows a representation of irradiation from the elongated device 84.  Prior to emission, the light is not uniform, then becomes uniform as it transmits.  Fig. 11 shows at least two areas of irradiance—a great irradiance at 92B, then a weaker at 92A).

Regarding claim 6, as best understood, Konno discloses the elongated lamp (72, 78) in the housing (70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Konno as applied to claim 1 above, and further in view of Anderson et al. (US 2007/0153074; hereinafter ‘Anderson’).

Anderson teaches a reflector (90, at least fig. 3) to reflect light from the lamp along the length toward the baffle (98).
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Anderson’s reflector to reflect light from Konno’s lamp along the length toward Konno’s baffle.
One would have been motivated to do so to effectively direct the lamp’s beams downward and assisting and focusing the radiation into a desirable uniform beam.

Regarding claim 3, Konno discloses the baffle (88, 86, 76) includes a reflective surface (86, at least figs. 8 and 9) surrounding the opening (76).

Regarding claim 7, Konno discloses a lighting assembly, comprising: a lamp (72, 78, at least figs. 8 and 9); a baffle (88, 86, 76, at least figs. 8 and 9) near the lamp (72, 78), the baffle (88, 86, 76) forming an elongated opening (76, at least figs. 8 and 9) aligned with the lamp (72, 78) in a direction perpendicular to a surface to be irradiated with the light (as seen in at least figs. 8-10), the opening (76) have an area that is constant along a length (as seen in at least figs. 8-10).
Konno does not specifically disclose an elongated reflector.

It would have been obvious to one having ordinary skill in the art before the effective filing date to include Anderson’s elongated reflector covering Konno’s lamp opposite Konno’s baffle to reflect light emitted by the lamp toward the baffle.
One would have been motivated to do so to effectively direct the lamp’s beams downward and assisting and focusing the radiation into a desirable uniform beam.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Konno as applied to claims 2 and 7 above, and further in view of Anderson and Lu et al. (US 6,046,826; hereinafter ‘Lu’)
Regarding claims 4 and 8, as best understood, Konno, as modified by Anderson, discloses the claimed invention as indicated above.
Konno, as modified by Anderson, does not specifically disclose a dumbbell shaped opening. 
Lu teaches an opening (221, at least fig. 2A) in the baffle (22, at least fig. 2A) is a dumbbell shaped opening (the Examiner notes a “dumbbell shaped opening” is understood as a wider opening at each end and a narrower middle portion) that includes: an elongated middle part defining a first area that is constant along the length; and an end part at each end of the middle part, each end part defining a second area that is wider than the first area (as seen in at least fig. 2A).
It would have been obvious to one having ordinary skill in the art before the effective filing date to shape Konno’s opening in the baffle in Lu’s dumbbell shaped opening.
.

Allowable Subject Matter
Claims 9-14 are indicated as allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9,  prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural limitations of an additive manufacturing machine that includes a lighting assembly comprising: a first lamp having a first color temperature; a second lamp having a second color temperature; and a baffle having an opening under the first lamp to pass a first amount of light emitted from the first lamp along an inner part of the work area and to pass a second amount of light greater than the first amount emitted from the first lamp along an outer part of the work area.
Looking to the closest prior art, Huang et al. (US 2016/0184925; hereinafter ‘Huang’) teaches an additive machine having at least 2 light sources; however, Huang does not specifically disclose their color temperatures nor a baffle having openings for the first and second lamps.  One having ordinary skill in the art would not have been motivated to modify Huang to meet the claimed structure as doing so would negatively affect the integrity of Huang’s invention.
The remaining claims are indicated allowable due to their dependency on claim 9 and not on individual merits. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar devices utilizing a baffle:
Hu (US 2016/0318129)
Carter (US 2018/0207750)
Nakata et al. (US 2009/0073232)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875